DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the communication filed on July 22, 2020.  Claims 1-4 were originally received for consideration.  No preliminary amendment pertaining to the claims have been received.  
2.	Claims 1-4 are currently pending consideration.

Information Disclosure Statement

3.	Attached and initialed copies of Applicant’s IDS (form 1449), received on 7/22/2020 and 3/9/2021, are attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,759,427.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent ’427 anticipate the limitations of the present application. 


 

U.S. Patent 10,759,427
1. A driving support apparatus for an own vehicle comprising: 

an electronic control unit (ECU) including at least one processor programmed to: 

obtain a traveling trajectory of an other vehicle which travels ahead of the own vehicle; and 


perform a lane keeping assist control for changing a steering angle of the own vehicle in such a manner that the own vehicle travels along a target traveling line set based on the traveling trajectory, wherein, when a specific state occurs in which an interrupting vehicle is entering ahead of the own vehicle in (i) a situation in which no preceding vehicle is present ahead of the own vehicle, or (ii) a situation in which a preceding vehicle is present ahead of the own vehicle, obtain the traveling trajectory of the interrupting vehicle, and wherein: 



when the specific state occurs, only on and after a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle becomes equal to or smaller than a predetermined threshold, perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle. 










2. The driving support apparatus according to claim 1, wherein: when the specific state occurs in a situation in which a preceding vehicle is present ahead of the own vehicle and the lane keeping assist control is being performed based on the traveling trajectory of the preceding vehicle, continue performing the lane keeping assist control based on the traveling trajectory of the preceding vehicle while the deviation angle is larger than the predetermined threshold, and on and after the deviation angle becomes equal to or smaller than the predetermined threshold, perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle. 




3. The driving support apparatus according to claim 1, wherein: when the specific state occurs, as long as the deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle is larger than a predetermined threshold, the traveling trajectory of the interrupting vehicle is discarded, and the lane keeping assist control is based on the traveling trajectory of the preceding vehicle instead of the interrupting vehicle. 4. A method of performing lane keeping assist control for an own vehicle using an electronic control unit (ECU) including at least one processor, comprising: 


obtaining a traveling trajectory of an other vehicle which travels ahead of the own vehicle; and 

performing a lane keeping assist control for changing a steering angle of the own vehicle in such a manner that the own vehicle travels along a target traveling line set based on the traveling trajectory, wherein, when a specific state occurs in which an interrupting vehicle is entering ahead 




when the specific state occurs, only on and after a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle becomes equal to or smaller than a predetermined threshold, performing the lane keeping assist control based on the traveling trajectory of the interrupting vehicle. 




a preceding vehicle trajectory 


obtaining unit configured to obtain a traveling trajectory of an other vehicle which travels ahead of the own vehicle; and 

a lane keeping assist control unit configured to perform a lane keeping assist control for changing a steering angle of the own vehicle in such a manner that the own vehicle travels along a target traveling line set based on the traveling trajectory, wherein, when a specific state occurs in which an interrupting vehicle is entering ahead of the own vehicle in (i) a situation in which no preceding vehicle is present ahead of the own vehicle, or (ii) a situation in which a preceding vehicle is present ahead of the own vehicle, the preceding vehicle trajectory obtaining unit is configured to obtain the traveling trajectory of the interrupting vehicle, and wherein: 

when the specific state occurs, while a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle is larger than a predetermined threshold, the lane keeping assist control unit is configured not to perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle, and is configured to have the preceding vehicle trajectory obtaining unit discard the traveling trajectory of the interrupting vehicle, on and after the deviation angle becomes equal to or smaller than the predetermined threshold, the lane keeping assist control unit is configured to perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle obtained by the preceding vehicle trajectory obtaining unit. 


2. The driving support apparatus according to claim 1, wherein: when the specific state occurs in a situation in which a preceding vehicle is present ahead of the own vehicle and the lane keeping assist control unit is performing the lane keeping assist control based on the traveling trajectory of the preceding vehicle, the lane keeping assist control unit is configured to continue performing the lane keeping assist control based on the traveling trajectory of the preceding vehicle while the deviation angle is larger than the predetermined threshold, and on and after the deviation angle becomes equal to or smaller than the predetermined threshold, the lane keeping assist control unit is configured to perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle.


1. … when the specific state occurs, while a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle is larger than a predetermined threshold, the lane keeping assist control unit is configured not to perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle,



1. A driving support apparatus for an own vehicle comprising: 

a preceding vehicle trajectory 


obtaining unit configured to obtain a traveling trajectory of an other vehicle which travels ahead of the own vehicle; and 

a lane keeping assist control unit configured to perform a lane keeping assist control for changing a steering angle of the own vehicle in such a manner that the own vehicle travels along a target traveling line set based on the traveling trajectory, wherein, when a specific state occurs in which an interrupting vehicle is entering ahead of the own vehicle in (i) a situation in which no preceding vehicle is present ahead of the own vehicle, or (ii) a situation in which a preceding vehicle is present ahead of the own vehicle, the preceding vehicle trajectory obtaining unit is configured to obtain the traveling trajectory of the interrupting vehicle, and wherein: 

when the specific state occurs, while a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle is larger than a predetermined threshold, the lane keeping assist control unit is configured not to perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle, and is configured to have the preceding vehicle trajectory obtaining unit discard the traveling trajectory of the interrupting vehicle, on and after the deviation angle becomes equal to or smaller than the predetermined threshold, the lane keeping assist control unit is configured to perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle obtained by the preceding vehicle trajectory obtaining unit. 







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv et al. (U.S. Patent 10,345,815). 

Regarding claim 1, 
A driving support apparatus for an own vehicle comprising: an electronic control unit (ECU) including at least one processor programmed to: 
obtain a traveling trajectory of an other vehicle which travels ahead of the own vehicle (column 3, line 65 – column 4, line 10:  predict future trajectories of other vehicles); and 
perform a lane keeping assist control for changing a steering angle of the own vehicle in such a manner that the own vehicle travels along a target traveling line set based on the traveling trajectory, wherein, when a specific state occurs in which an interrupting vehicle is entering ahead of the own vehicle in (i) a situation in which no preceding vehicle is present ahead of the own vehicle, or (ii) a planning the motion of the host vehicle based on all factors), and wherein: 
when the specific state occurs, 
only on and after a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle becomes equal to or smaller than a predetermined threshold, perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle (column 5, lines 54 – 67:  trajectory corresponding to host vehicle uses the deviation angle as a factor). Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Lv discloses: 
The driving support apparatus according to claim 1, wherein: when the specific state occurs in a situation in which a preceding vehicle is present ahead of the own vehicle and the lane keeping assist control is being performed based on the traveling trajectory of the preceding vehicle, continue performing the lane keeping assist control based on the traveling trajectory of the preceding vehicle while the deviation angle is larger than the predetermined threshold, and on and after the deviation angle becomes equal to or smaller than the predetermined threshold, perform the lane keeping assist control based on the traveling trajectory of the interrupting vehicle (column 5, lines 54 – 67:  trajectory corresponding to host vehicle uses the deviation angle as a factor).Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Lv discloses: 
The driving support apparatus according to claim 1, wherein: 
trajectory corresponding to host vehicle uses the deviation angle as a factor).  Regarding claim 4, Lv discloses: 
A method of performing lane keeping assist control for an own vehicle using an electronic control unit (ECU) including at least one processor, comprising: 
obtaining a traveling trajectory of an other vehicle which travels ahead of the own vehicle (column 3, line 65 – column 4, line 10:  predict future trajectories of other vehicles); and 
performing a lane keeping assist control for changing a steering angle of the own vehicle in such a manner that the own vehicle travels along a target traveling line set based on the traveling trajectory (column 5, lines 45-57, column 6, line 57 – column 7, line 10:  planning the motion of the host vehicle based on all factors), 
wherein, when a specific state occurs in which an interrupting vehicle is entering ahead of the own vehicle in (i) a situation in which no preceding vehicle is present ahead of the own vehicle, or (ii) a situation in which a preceding vehicle is present ahead of the own vehicle, obtaining the traveling trajectory of the interrupting vehicle (column 5, lines 45-57, column 6, line 57 – column 7, line 10:  planning the motion of the host vehicle based on all factors), and 
wherein, when the specific state occurs, only on and after a deviation angle formed between a direction of the traveling trajectory of the interrupting vehicle and a traveling direction of the own vehicle becomes equal to or smaller than a predetermined threshold, performing the lane keeping assist trajectory corresponding to host vehicle uses the deviation angle as a factor).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







06/27/2021Primary Examiner, Art Unit 3649